Title: To Thomas Jefferson from Elizabeth Wayles Eppes, 22 September 1808
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas


                  
                     Eppington Sep. 22. 1808.
                  
                  Most greatful my dear Sir is your truly affectionate letter to my wounded soul which has been more dead than a live since the fatal day my be-lov’d husband set out for the Springs—
                  We shall be extremely happy to be favor’d with a visit from you & sincerely hope your dear family will accompany you for be assur’d we have the highest affection for every individual—
                  I have promis’d to accompany my dear Wayles to day to Mr Bakers tho’ not with a hope of relieving my wretch’d situation I think it my duty to make what return I can for his tender affections he has never left me a moment & it is absolutely necessary he should now attend to his affairs a little he spent only one hour at his farm as he return’d from the Springs 
                  Accept dear Sir our best wishes for your health & happiness 
                  Your afflicted friend
                  
                     E Eppes 
                     
                  
               